Citation Nr: 0411487	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  03-10 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
wrist fracture, to include the question of whether such 
disability was incurred in the line of duty.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for histoplasmosis.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for Scheurmann's disease 
of the thoracic spine.

4.  Entitlement to service connection for bilateral foot 
disorders secondary to service connected right wrist 
disability.

5.  Entitlement to service connection for a psychiatric 
disorder, to include insomnia, an anxiety disorder, and a 
nervous condition, including secondary to service connected 
right wrist disability.

6.  Entitlement to service connection for a gastrointestinal 
disorder, including secondary to service connected right 
wrist disability.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to April 
1976.  The service department records also reflect that he 
was absent without leave (AWOL) from November 5, 1975, to 
December 1, 1975, and from December 3, 1975, to January 1, 
1976.  In March 1983, the veteran's discharge was upgraded 
from Other Than Honorable Conditions to Under Honorable 
Conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April and July 2002 decisions of the 
Nashville, Tennessee, regional office (RO) of the Department 
of Veterans Affairs (VA) which found that the veteran's left 
wrist injury did not occur in the line of duty; found that 
new and material evidence had been submitted to reopen a 
claim of service connection for histoplasmosis but denied 
service connection for that disorder on the merits; denied 
the application to reopen the claim of entitlement to service 
connection for Scheurmann's disease of the thoracic spine; 
and denied entitlement to service connection for bilateral 
foot disorders secondary to service connected right wrist 
disability, entitlement to service connection for a 
psychiatric disorder, to include insomnia, an anxiety 
disorder, and a nervous condition, including secondary to 
service connected right wrist disability, and entitlement to 
service connection for a gastrointestinal disorder, including 
secondary to service connected right wrist disability.

The procedural history reveals multiple RO and Board 
decisions denying service connection for Scheurmann's disease 
of the thoracic spine, the last being a September 1995 rating 
decision.  Similarly, the RO earlier denied entitlement to 
service connection for histoplasmosis in the September 1995 
rating decision.  Those decisions are final.  38 U.S.C.A. 
§§ 7104, 7105 (West 2002).  As a result, regardless of the 
RO's action, the veteran's current claims to reopen may be 
considered on the merits only if new and material evidence 
has been submitted since the final September 1995 RO 
decision.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).

This case was certified to the Board in August 2003.  In a 
letter received on April 7, 2004, i.e., more than 90 days 
after the case was certified, the appellant requested a 
hearing before the Board.  The basis for this request was an 
assertion that the appellant did not believe that he would 
"receive justice otherwise."  

Under 38 C.F.R. § 20.1304(b) (2003) a request for a personal 
hearing submitted more than 90 days after the case has been 
certified to the Board may be granted if the appellant 
demonstrates on motion that there was good cause for the 
delay in requesting a hearing.  Examples of good cause 
include, but are not limited to, illness of the appellant or 
the representative which precluded action during the period; 
death of an individual representative; illness or incapacity 
of an individual representative which renders it impractical 
for an appellant to continue with him as representative; 
withdrawal of an individual representative; the discovery of 
evidence that was not available prior to the expiration of 
the period; and delay in transfer of the appellate record to 
the Board.

The appellant has not provided any evidence to support his 
belief that he would not receive justice from the Board, and 
good cause for failing to request a hearing within 90 days 
of the case being certified to the Board is not otherwise 
shown.  Accordingly, the motion for a hearing before the 
Board at this time is denied. 

As noted below, some of the issues on appeal are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below VA 
will notify you of the further action that is required on 
your part. 


FINDINGS OF FACT

1.  The veteran fractured his left wrist during a period of 
AWOL extending from December 3, 1975, to January 1, 1976.

2.  Evidence received since the September 1995 decision is 
new, it bears directly and substantially upon the specific 
matters under consideration, and it is so significant that it 
must be considered to decide fairly the merits of the claim 
of entitlement to service connection for histoplasmosis.

3.  Evidence received since the September 1995 RO rating 
decision is not so significant that it must be considered to 
decide fairly the merits of the veteran's claim of 
entitlement to service connection for Scheurmann's disease of 
the thoracic spine.

4.  The preponderance of the evidence is against finding that 
the veteran sustained bilateral foot injuries because his 
service connected right wrist disability.

CONCLUSIONS OF LAW

1.  The left wrist fracture sustained during a period of AWOL 
from December 3, 1975, to January 1, 1976, was not incurred 
in the line of duty.  38 U.S.C.A. §§ 105, 1131, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1(m), 3.12, 
3.15, 3.102, 3.159, 3.301, 3.326 (2003).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for 
histoplasmosis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

3.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for 
Scheurmann's disease of the thoracic spine. 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2001).

4.  Bilateral foot disorders are not secondary to service 
connected right wrist disability.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.310, 3.655 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. 
§§ 3.102, 3.159.

First, the Board notes that the VCAA includes a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claims if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002).  In this case, there is no issue as to providing 
an appropriate application form or completeness of the 
application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
the claims, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  Id; Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this case VA 
notified the veteran of the information and evidence needed 
to substantiate and complete the claims and notified him that 
they would obtain all identified records.  See VA letter 
dated in March 2001.  Therein VA specifically notified the 
claimant that ultimately he was responsible for giving VA the 
evidence to support his claim.  See also VA letters dated May 
2001, May 2003, and June 2003.  He was also advised that it 
was his responsibility to send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities or to provide a properly executed release so 
that VA could request the records for him.  Id.  As to notice 
of the VCAA, a review of the record on appeal shows that the 
veteran was provided the requisite notice by the RO.  See 
e.g., VA letters dated in May 2001, May 2003, and June 2003; 
statement of the case issued in January 2003; and 
supplemental statement of the case issued in May 2003.  
Accordingly, the Board finds that the duty to notify the 
appellant of the necessary evidence needed to substantiate 
these claims and of his responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, a review of the record on 
appeal shows that the RO obtained and/or the veteran filed 
his service medical records and relevant service personnel 
records.  As to the veteran's post-service treatment records, 
while he was asked on a number of occasions to provide the 
location of all relevant medical records along with 
authorizations for VA to obtain all identified private 
treatment records', no such authorizations were ever provided 
by the appellant.  Nonetheless, a review of the record on 
appeal revels both private treatment records filed by the 
veteran, partial copies of medical textbooks' also filed by 
the appellant, and VA treatment records as well as Social 
Security Administration (SSA) records obtained by the RO.  
Therefore, the Board finds that all available and identified 
medical records have been obtained and there is no indication 
that any other pertinent evidence was not received.  VA's 
duty to assist has been fulfilled. 

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA, reasonably affects the outcome 
of these issues, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985); Conway v. Principi, 353 F.3d 1369 (Fed.Cir. 2004) (It 
is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate his claim.) 

Left wrist disorder

Applicable law provides that service connection will be 
granted if it is shown that a particular disease or injury 
resulting in disability was incurred in or aggravated in the 
line of duty.  See 38 U.S.C.A. §§ 1110, 1131. 

An injury or disease incurred during active military service 
will be deemed to have been incurred in line of duty and not 
the result of the veteran's own misconduct when the person on 
whose account benefits are claimed was, at the time of the 
injury was suffered or disease contracted, in active military 
service.  38 U.S.C.A. § 105; 38 C.F.R. § 3.301(a).

The phrase, in line of duty, means an injury or disease 
incurred or aggravated during a period of active military 
service unless such injury or disease was the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, was a result of his abuse of alcohol or 
drugs.  A service department finding that injury, disease or 
death occurred in line of duty will be binding on VA unless 
it is patently inconsistent with the requirements of laws 
administered by VA.  38 C.F.R. § 3.1(m).

The phrase, active military service, includes active duty, a 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred in or 
aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 
2002).

For service-connected benefits, active service is countable 
exclusive of time spent on an industrial, agricultural, or 
indefinite furlough, time lost on absence without leave 
(without pay), under arrest (without acquittal), in 
desertion, while undergoing a sentence of court-martial or a 
period following release from active duty under the 
circumstances outlined in 38 C.F.R. § 3.41.  38 C.F.R. § 3.15 
(2003).

In an April 2002 administrative decision, determined that the 
veteran's left wrist fracture occurred on December 22, 1975, 
while he was AWOL from his unit and, thus, not in the line of 
duty. 

The service medical records reflect that the veteran, from 
January to March 1976, received treatment for a left wrist 
fracture that was reported to have occurred on December 22, 
1975.  These records also noted that the fracture had been 
casted by a private physician, and the veteran was pending 
court martial charges.  

Service personnel records include a February 1976 statement 
from the veteran in which he admitted to going AWOL on 
November 5, 1975, and a March 1976 statement in which he 
admitted to going AWOL for two months.  

In August 1976, the National Personnel Records Center (NPRC) 
notified VA that the veteran's was discharged under Other 
Than Honorable Conditions because of conduct triable by court 
martial.  In March 1983, the veteran's discharge was upgraded 
to Under Honorable Conditions.  The veteran's DD 214 notes 
that he had 57 days lost under 10 U.S.C. § 972 from 
November 5, 1975, to December 1, 1975, and from December 3, 
1975, to January 1, 1976.

Service records thereafter include a November 1975 DA Form 
4187, Personal Action, in which it was noted that the veteran 
was AWOL as of November 5, 1975.  The record also includes a 
February 1976 DA Form 2496, in which it was noted that the 
veteran, after having been afforded the opportunity to 
consult with counsel, was voluntarily requesting a discharge 
for the good of the Service because charges had been 
preferred against him which authorized the imposition of a 
bad conduct or dishonorable discharge.

Thereafter, a review of the record on appeal shows written 
statements from the veteran in which he reported that, while 
AWOL, he fractured his wrist when he fell on ice on 
December 22, 1975, and was treated at Eperson Hospital.  See 
VA Form 21-4176, Report of Accidental Injury in Support of 
Claim for Compensation or Pension, received by the RO in 
October 1996.  The veteran, in the October 1996 VA Form 21-
4176, also reported that he went AWOL because he had a 
nervous breakdown and/or to prevent his being killed by 
fellow soldiers.  In addition, he reported in a number of the 
statements that he went AWOL because he could not obtain 
proper in-service treatment for his back and right wrist 
disorders.  The veteran also reported, on occasion, that the 
fall that fractured his left wrist would not have occurred if 
he had been able to fully use his right hand to grab onto a 
railing.  The record shows that, while the veteran attempted 
to obtain his treatment records from Eperson Hospital, those 
records were no longer available.  See VA Form 21-4176, 
received by the RO in October 1996.

The record on appeal is devoid of any evidence to support the 
assertion that the veteran was denied medical treatment for 
his right wrist and back disabilities while in military 
service, that he had a psychiatric disorder while in military 
service, or that his life was in danger from his fellow 
solders while in military service.  Given the uncontroverted 
record that the veteran fractured his wrist while AWOL, and 
the appellant's admission that he fractured his wrist while 
AWOL on December 22, 1975, the Board finds that the left 
wrist fracture did not have its inception in the line of 
duty, as that term is defined.  As such, service connection 
cannot be established for that injury.  38 U.S.C.A. §§ 105, 
1100, 1131; 38 C.F.R. § 3.1(m).  

As the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Applications to Reopen

As to the claims for histoplasmosis and Scheurmann's disease 
of the thoracic, service connection for these problems were 
most recently denied by the RO in a September 1995 rating 
decision.  The veteran was provided notice of the denials but 
an appeal was not thereafter perfected.

The law provides that if new and material evidence has been 
presented or secured with respect to matters that have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).

The law and regulations that were in effect at the time the 
veteran filed his current applications to reopen provide that 
"New and Material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2001); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999).  The Board is required to give consideration to all 
of the evidence received since the last disallowance of the 
matter on any basis, in this case, since the RO's September 
1995 decision.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

Histoplasmosis

As to entitlement to service connection for histoplasmosis, 
the Board has reviewed the additional evidence associated 
with the claims folder since the September 1995 rating 
decision and finds that the evidence includes, for the first 
time, an in-service diagnosis of histoplasmosis.  
Specifically, a July 1973 narrative summary for a period of 
hospitalization from May to June 1973 noted that the veteran, 
who had recently come from Tennessee to Panama, was 
hospitalized with headaches, fever, cough, fever, chills, and 
night sweats.  He was diagnosed at discharge with arrested, 
pulmonary, disseminated histoplasmosis.  Further, a May 1973 
chest x-ray noted that histoplasmosis should be included as a 
possible cause of the granulomatous seen on the x-ray.  While 
a history of histoplasmosis was noted in March 1975, these 
service medical records provide for the first time direct 
medical evidence that the veteran contracted histoplasmosis 
while in military service.  

The Board finds that these additional service medical records 
are both new and material as defined by regulation.  
38 C.F.R. § 3.156(c).  The above in-service diagnosis was not 
previously of record, and as such, this new evidence bears 
directly and substantially upon the issue at hand, and is 
neither duplicative nor cumulative.  Further, this new 
evidence is so significant that it must be considered in 
order to decide fairly the merits of the claim for service 
connection histoplasmosis.  38 C.F.R. § 3.156(a).  The claim 
is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Scheurmann's Disease of the Thoracic Spine

As to entitlement to service connection for Scheurmann's 
disease of the thoracic spine, the Board has reviewed the 
additional evidence associated with the claims folder since 
the September 1995 rating decision and finds that the 
evidence is not new.  Specifically, a review of the record on 
appeal shows that the RO, in the November 1983 decision, 
denied entitlement to service connection because it was a 
congenital disease and therefore not a disease for which VA 
grants service connection.  

In June 1985, the Board found that the veteran's back 
disorder preexisted military service and denied the claim 
because there was no evidence that it was aggravated by 
military service.  

In the September 1995 rating decision, the RO denied the 
veteran's application to reopen because the evidence he filed 
was duplicative and cumulative of the evidence previously of 
record.

Evidence available to the RO in September 1995 consisted of 
the veteran's service medical records, a private examination 
report dated in January 1994 from Melanie Novak, M.D., VA 
examination reports dated in October 1983, December 1986, and 
November 1990, VA treatment records dated from March 1984 to 
March 1995, and his written statements to the RO as well as 
his testimony at a May 1984 personal hearing.

As to the service medical records, they showed the veteran's 
complaints and/or treatment for back pain, on one occasion 
identified as being from T5 to T10, and diagnosed on occasion 
as muscle pain and/or a pulled muscle.  See service medical 
records, dated in February 1975, March 1975, and July 1975.  
A March 1975 back x-ray revealed a questionable erosion of 
the end plate at T6-8.  At the veteran's March 1976 
separation examination, while he reported a history of 
recurrent back pain, clinical evaluation revealed a normal 
spine and no diagnosis was provided.

Post-service medical records reveal complaints and diagnoses 
made at the October 1983 VA examination and in a January 1994 
private examination.  At the October 1983 VA examination, 
after noting complaints of back pain since performing heavy 
lifting while in military service as well as an assertion 
that he had been diagnosed with "Scherman's" disease and/or 
erosion of the vertebrae from T5 to T10, the examiner 
diagnosed a history of juvenile epiphysitis and eroded 
vertebrae with current findings of mild dorsal kyphosis.  
Thoracic spine x-rays taken at that time were negative.  As 
to the January 1994 private examination, after noting the 
veteran's history of "Sherman's" (sic) disease with a long 
history of chronic back problems, the examiner diagnosed 
myofascial strain of the lumbar spine.  The examiner in 
January 1994 opined that the symptoms were related to 
injuries which occurred in April 1973, October 1975 and 
sometime in 1980.  

As to the veteran's written statements to the RO as well as 
his testimony at the May 1984 personal hearing, he reported, 
in substance, that current adverse back pathology was caused 
by the heavy lifting he performed while in military service. 

Evidence received since the September 1995 RO denial consists 
of service medical records that were of record at the time of 
the final September 1995 rating decision as well as some that 
were not, records from the Social Security Administration 
that were prepared in connection with a March 1994 award of 
benefits, private treatment records dated from January 1994 
to October 2002, VA treatment records dated from September 
1983 to January 2002 some of which were of record at the time 
of the final September 1995 rating decision, VA examination 
reports dated in September 1996, August 1998, and October 
1998, the veteran's and his representative's written 
statements to the RO as well as his testimony at July 1996 
and January 2000 personal hearings, and medical treatise 
evidence.

Initially, the Board notes that many of the service medical 
records as well as some of the VA and private treatment 
records that were obtained and associated with the record 
since the time of the September 1995 rating decision were of 
record at the time of the prior final denial.  This 
duplicative evidence is not new evidence within the context 
of 38 C.F.R. § 3.156.  

Similarly, the lay evidence that has been added to the record 
since the September 1995 rating decision consists, in 
substance, of the veteran reporting the same facts regarding 
his in-service injuries and subsequent problems that were of 
record at that time.  Therefore, it is also not new evidence 
within the context of 38 C.F.R. § 3.156.  Likewise, because 
both the new service medical records and medical treatise 
evidence produced by the veteran are not relevant to whether 
Scheurmann's disease of the thoracic spine was incurred or 
aggravated in-service, it is not material evidence.  Id.

As to the more contemporaneous VA and private treatment 
records, as well as the medical records obtained from the 
SSA, this evidence was not of record at the time of the final 
September 1995 rating decision.  This evidence includes 
periodic complaints, diagnoses, and/or treatment for a number 
of back disorders including degenerative joint disease, 
degenerative disc disease, and a herniated nucleus pulposus.  
The Board notes, however, that the issue of entitlement to 
service connection for Scheurmann's disease of the thoracic 
spine turns on whether a pre-existing disability was 
aggravated by military service.  See June 1985 Board 
decision.  ("By its very nature, the back disability 
preexisted the veteran's (service) entrance.")  Notably, the 
post-service medical evidence shows only continued 
complaints, diagnoses, and/or treatment for back problems 
without any opinion as to whether a pre-existing back 
disorder was aggravated by military service.  Thus, it is not 
material evidence because it does not bear directly and 
substantially upon the specific matter under consideration.  
38 C.F.R. § 3.156.  Accordingly, the application to reopen is 
denied.

Foot Disorder

As to entitlement to service connection for bilateral foot 
disorders secondary to service connected right wrist 
disability, the veteran alleges that current foot problems 
were caused when his right wrist disability caused his right 
hand to give way while he was ridding on a truck in the 
1980's.  He then reported that, after the fall, his feet were 
run over by another truck that had been following behind.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be warranted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  Compensation is also payable 
when service-connected disability has aggravated a non-
service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 
(1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

With regard to medical evidence, a diagnosis or opinion by a 
health care professional is not conclusive and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  Further, a bare 
conclusion, even one reached by a health care profession al, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  In addition, a 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Of course, it goes without saying that every medical opinion 
must be within the scope of expertise of the medical 
professional who proffered it.  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  Likewise, a medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Also, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  Finally, a medical opinion 
based on an inaccurate factual premise is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In sum, the 
weight to be accorded the various items of medical evidence 
in this case must be determined by the quality of the 
evidence and not necessarily by its quantity or source.

With the above criteria in mind, the Board notes that the 
veteran and his representative allege that current foot 
problems were caused when his right wrist disability caused 
his right hand to give way while he was ridding on a truck.  
The veteran reports that after falling, his feet were run 
over by another truck that was following behind.  

At the September 1996 VA examination, the veteran reported 
bilateral foot pain since his feet were injured in a "1979" 
accident.  The examiner diagnosed degenerative joint disease 
of the feet.

A review of the record on appeal, which includes VA and 
private treatment records dated from 1983 to 2002, fails to 
disclose a single medical record showing treatment for this 
alleged injury.  While an April 1993 examiner noted a history 
of bilateral foot injuries in 1980, he did not relate these 
injuries to a fall caused by a right wrist disorder.  
Moreover, while the September 1996 VA examiner diagnosed 
degenerative joint disease of the feet, the diagnosis was 
provided despite a normal foot examination and no x-ray 
evidence of a degenerative disease process.  

Additionally, while the record on appeal shows that the 
veteran, in a March 1993 VA treatment record, once again 
complained of bilateral foot pain since a motor vehicle 
accident, the diagnosis was pes planus.  VA x-ray studies in 
March 1993 showed hallux valgus of the left great toe.  
Similarly, while the veteran at a January 1994 examination 
conducted by Dr. Novak, complained of bilateral foot pain 
since his alleged injury, on examination, no adverse 
symptomatology was noted as to the veteran's feet.  Likewise, 
September 1999 foot x-rays taken at Camden Hospital were 
normal despite complaints of chronic foot pain.  Furthermore, 
while a private treatment record from Tony A. Little, M.D., 
dated in January 1997 notes a history of bilateral foot 
fractures a subsequent January 1999 treatment record noted 
that the veteran reported no history of foot injury despite 
current complaints of foot burning.  

The Board acknowledges that lay witnesses are competent under 
the law to describe events that they had seen or experienced.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Nonetheless, after reviewing the evidence of record, the 
Board finds that it will give more evidentiary weight to the 
medical evidence of record than the lay assertions made by 
the veteran.  The Board has reached this conclusion because 
the medical evidence of record is not only consistent with 
the veteran's post-injury medical history being negative for 
complaints, diagnoses, or treatment for the 1980's crush 
injuries to his feet, but were provided by physicians who 
examined the veteran during and after the time period he 
claimed to have sustained the injuries.  Evans, 
12 Vet. App. at 30.  

The Board has also reached this conclusion because of the 
lack of consistency in the veteran's story regarding the 
injury - on one occasion he reports it occurred in 1979 and 
on others he reports it occurred in the early 1980's and on 
one occasion he told Dr. Little that he fractured his feet 
despite the record being negative for x-ray evidence of this 
injury and on another occasion he told Dr. Little that he had 
never injured his feet.  Finally, it is well to note that no 
examiner has diagnosed a current foot disorder secondary to 
injuries caused by problems with a right wrist.

Accordingly, the Board finds that the preponderance of the 
evidence is against service connecting a right wrist 
disability.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The veteran's left wrist fracture was not incurred in the 
line-of-duty.

The claim of entitlement to service connection for 
histoplasmosis is reopened.

New and material evidence has not been submitted to reopen a 
claim of service connection Scheurmann's disease of the 
thoracic spine.

Entitlement to service connection for bilateral foot 
disorders secondary to service connected right wrist 
disability is denied.


REMAND

Turning to the remaining issues of entitlement to service 
connection histoplasmosis, a psychiatric disorder, and a 
gastrointestinal disorder, the record on appeal shows the 
veteran being diagnosed with pulmonary, psychiatric, and 
gastrointestinal problems.  These include chronic obstructive 
pulmonary disease, bronchitis, and asthma; an anxiety 
disorder and depression; and a hiatal hernia, gastric reflux, 
peptic ulcer, esophagus erosion, and Barrett's esophagus.  
The appellant has a long history of alcohol abuse.

The VCAA requires that VA provide a medical examination, or 
obtain a medical opinion, when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  Here, however, the record on appeal 
does not contain medical opinion evidence as to the 
relationship, if any, between the current pulmonary, 
psychiatric, and gastrointestinal problems and the veteran's 
military service and/or his service connected right wrist 
disability.  Therefore, a remand to obtain this needed 
medical opinion evidence is required.  Id.  

On remand, the RO should attempt to associate with the record 
all adequately identified records, including all of his 
treatment records that have not, as yet, been associated with 
the record, from VA medical centers in Nashville, Camden, 
Hines, North Chicago, and Dublin; Camden General Hospital; 
Baptist Memorial Hospital; Jackson-Madison County General 
Hospital; Valley Regional Hospital; Debra Word, R.N.; and 
Drs. Aziz, Berger, Little, and Novak.  38 U.S.C.A. § 5103A(b) 
(West 2002).

Lastly, the RO should insure that it provide the veteran with 
proper VCAA notice as required by Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(b) (2003).  In this regard, VA is to 
undertake the following actions: (1) inform the claimant 
about the information and specific evidence not of record 
that is necessary to substantiate the claims; (2) inform him 
about the information and specific evidence that VA will seek 
to provide; (3) inform him about the information and specific 
evidence the claimant is expected to provide; and (4) request 
he provide any evidence in his possession that pertains to 
the claims.  Id.

Therefore, these issues are REMANDED for the following:

1.  The RO must review the claims files 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio; 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002); Veterans Benefits Act 
of 2003; and any other applicable legal 
precedent.  Such notification includes, 
but is not limited to, notifying the 
veteran of the specific evidence needed 
to substantiate the claims of service 
connection for histoplasmosis, a 
psychiatric disorder, and a 
gastrointestinal disorder.  Specifically, 
the letter must (1) inform the claimant 
about the information and specific 
evidence not of record that is necessary 
to substantiate the claims; (2) inform 
him about the information and specific 
evidence that VA will seek to provide; 
(3) inform him about the information and 
specific evidence the claimant is 
expected to provide; and (4) request he 
provide any evidence in his possession 
that pertains to the claims.  The veteran 
should be notified that he has one-year 
to submit pertinent evidence needed to 
substantiate his claims.  The date of 
mailing the veteran notice of the VCAA 
begins the one-year period.  

2.   The RO should ask the veteran to 
identify the name, address, and 
approximate (beginning and ending) dates 
of all VA and non-VA health care 
providers who have treated him for 
residuals of histoplasmosis, a 
psychiatric disorder, and a 
gastrointestinal disorder since his 
separation from military service.  The RO 
should inform the veteran that VA will 
make efforts to obtain relevant evidence, 
such as VA and non-VA medical records, 
employment records, or records from 
government agencies, if he identifies the 
custodians thereof.  Obtain all records 
identified by the veteran that have not 
already been associated with the record 
on appeal including all of his treatment 
records from the following locations: VA 
medical centers in Nashville, Camden, 
Hines, North Chicago, and Dublin; Camden 
General Hospital; Baptist Memorial 
Hospital; Jackson-Madison County General 
Hospital; Valley Regional Hospital; Debra 
Word, R.N.; and Drs. Aziz, Berger, 
Little, and Novak.  The aid of the 
veteran in securing all identified 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.  
Duplicate records should not be added to 
the claims folder but should be given to 
the veteran. 

3.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a VA examination by a 
pulmonary examination.  The claims 
folders are to be made available to 
examiner for review in conjunction with 
the examination.  All necessary testing, 
including chest x-rays and a pulmonary 
function test, should be conducted as 
needed.  Based on a review of the claims 
folders and the results of the 
examination, the examiner is to address 
whether the veteran currently has 
histoplasmosis?  If so, is it as least as 
likely as not (i.e., is there a 50/50 
chance) that it is related to the 
histoplasmosis diagnosed while in 
military service?  

5.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a VA psychiatric examination.  
The claims folders are to be made 
available to the psychiatrist for review 
in conjunction with the examination.  
Based on a review of the claims folder 
and the results of the examination, the 
psychiatrist is address whether the 
veteran currently has a current 
psychiatric disorder.  If so, is it as 
least as likely as not that it was caused 
or aggravated by service connected right 
wrist disorder?  

6.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a VA gastrointestinal 
examination.  The claims folders are to 
be made available to the examiner for 
review in conjunction with the 
examination.  Based on a review of the 
claims folder and the results of the 
examination, the examiner is to address 
whether the veteran has a current 
gastrointestinal disorder?  If so, is it 
as least as likely as not that it was 
caused or aggravated by medication used 
to treat his right wrist disorder?  Is it 
at least as likely as not that a 
currently diagnosed gastrointestinal 
disorder is otherwise related to military 
service?

7.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

8.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the appealed issues.  If any 
benefit sought on appeal remains adverse 
to the veteran, he and his representative 
should be provided a supplemental 
statement of the case which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



